        Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 1 of 9


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK

SHARI L.,
                                                    Plaintiff,
             v.                                                        1:19-CV-851
                                                                       (ATB)
ANDREW SAUL,
                                                    Defendant.

SHARI L., Plaintiff pro se
JAMES DESIR, Special Asst. U.S. Attorney, for Defendant

ANDREW T. BAXTER
United States Magistrate Judge


                    MEMORANDUM-DECISION AND ORDER

      This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 3,4).

I.    FACTUAL AND PROCEDURAL HISTORY

      Plaintiff filed an application for Disability Insurance Benefits (“DIB”) on

September 13, 2016, alleging disability beginning December 11, 2009. (Administrative

Transcript (“T.”) 84, 176-179). Her application was initially denied on December 28,

2016. (T. 84, 109-12). Plaintiff made a timely request for a hearing, which was held on

October 2, 2018 before Administrative Law Judge (“ALJ”) Michael J. Stacchini. (T. 35-

82). On December 12, 2018, ALJ Stacchini issued an unfavorable decision. (T. 20-28).

      On February 14, 2019, plaintiff prepared a request for review of hearing

decision/order form. (T. 9-16). In the form, plaintiff requested an extension of time to
        Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 2 of 9


submit evidence or argument. (T. 9). She also attached a seven page appeal statement.

(T. 10-16). The request for review is stamped as received by the Appeals Council

(“AC”) on February 21, 2019. (T. 9).

      On February 25, 2019, the AC responded in writing to plaintiff’s request. (T. 7-

8). In its correspondence, the AC “granted [plaintiff’s] request for more time” before

acting on plaintiff’s case. (T. 7). The AC further explained that plaintiff could send a

statement, or other additional evidence, in support of her appeal. (Id.). In addition, the

AC explicitly indicated that its correspondence was “not a finding of good cause for

late filing” of plaintiff’s request for review; that subject would be addressed in a

separate notice. (Id.).

      On March 11, 2019, the AC issued separate correspondence to plaintiff in which

it determined that plaintiff’s request for review was filed late. (T. 5). Accordingly, the

AC granted plaintiff an additional 30 days to submit a statement and any evidence

“showing the reason why [plaintiff] did not file the request for review within 60 days.”

(Id.). If plaintiff could show that she had a good reason for filing late, the AC would

extend the time period and find that her appeal was timely. (Id.).

      Based on the evidence contained in the administrative record, plaintiff did not

respond to the AC’s March 11, 2019 correspondence within the prescribed 30 days. On

May 21, 2019, having still received no response from the plaintiff, the AC dismissed

plaintiff’s request for review based on a lack of good cause to extend the time for filing.

(T. 1-4). Accordingly, the ALJ’s decision constituted the final decision of the

Commissioner. (T. 3).


                                             2
        Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 3 of 9


                                      DISCUSSION

II.   DISMISSAL OF APPEALS COUNCIL REVIEW

      A.     Legal Standards

      A claimant may request review by the Appeals Council of an ALJ’s decision on

the merits. 20 C.F.R. §§ 404.967–404.981. In order to do so, the claimant must file a

written request for review within 60 days after receiving notice of the ALJ’s decision,

unless the Appeals Council extends the deadline for good cause. Id. at § 404.968. The

agency considers a claimant to have received notice of the ALJ’s decision five days

after the date on the notice, unless the claimant can show that he or she did not receive

it within the five-day period. Id. at § 404.901. If a claimant does not file the request

for review within the stated period, and the Appeals Council does not extend the time

for filing for good cause, the Appeals Council will dismiss the request for review. Id. at

§ 404.971.

      For some time, the circuits were split regarding whether an Appeals Council’s

dismissal of an untimely request for review was subject to judicial review in federal

court, with the Second Circuit taking the position that no subject matter jurisdiction

existed under such circumstances. See Dietsch v. Schweiker, 700 F.2d 865, 867 (2d.

Cir. 1983) (“The Appeals Council may dismiss an untimely request for review, and

such a dismissal is not reviewable by the district court because it is not a ‘final

decision’ within the meaning of 42 U.S.C. § 405(g).”); Walrath v. Comm’r of Social

Sec., No. 5:06-CV-367 (RFT), 2009 WL 236062, at *3 (N.D.N.Y. Jan. 30, 2009) (“In

this Circuit, it is generally accepted that the Appeals Council’s dismissal of a request


                                              3
        Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 4 of 9


for review as untimely and the refusal to extend the time to request review are not ‘final

decisions’ and therefore are not subject to judicial scrutiny.”); cf. Bloodsworth v.

Heckler, 703 F.2d 1233, 1237 (11th Cir. 1983) (“[A]n Appeals Council review

determination, on whatever grounds, is perceived as the appropriately ‘final decision’

from which to take an appeal to the district court under section 405(g).”). Recently, the

Supreme Court resolved this dispute by holding that the Appeals Council’s dismissal of

a claimant’s untimely request for review of an ALJ’s decision is a “final decision . . .

made after a hearing” as defined in § 405(g) and is, therefore, subject to judicial review.

Smith v. Berryhill,   U.S.   , 139 S.Ct. 1765, 1771 (2019).

      “When considering whether the Appeals Council erred in dismissing a claimant’s

request for review, the standard of review ‘as to [an] overall conclusion [by the

Commissioner] . . . is abuse of discretion, and substantial evidence as to any fact.’”

Jacqueline E. v. Saul, No. 1:17-CV-414, 2020 WL 1234949, at *4 (W.D.N.Y. Mar. 13,

2020) (quoting Smith v. Berryhill, 139 S. Ct. at 1779 n.19); see also Walker v. Comm’r

of Social Sec., No. 6:12-CV-1025, 2013 WL 3833199, at *3 (M.D. Fla. July 23, 2013)

(“In conducting a review of the Appeals Council’s decision, the Court considers

whether the Appeal’s Council’s decision that claimant did not demonstrate good cause

for an untimely request for review is arbitrary or capricious, i.e. whether the Appeals

Council abused its discretion.”) (citation omitted). “Even if the court could draw

different conclusions after an independent review of the record, the court must uphold

the Commissioner’s decision when it is supported by substantial evidence and when the

proper legal principles have been applied.” Steven N. v. Berryhill, No. 1:16-CV-427,


                                             4
           Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 5 of 9


2018 WL 6629681, at *10 (D. Vt. Dec. 19, 2018) (citing 42 U.S.C. § 405(g)).

       “In an ordinary case, a court should restrict its review to the procedural ground

that was the basis for the Appeals Council dismissal and (if necessary) allow the agency

to address any residual substantive questions in the first instance.” Smith v. Berryhill,

139 S. Ct. at 1780 (footnote omitted). Thus, a court’s determination that the Appeals

Council abused its discretion in dismissing plaintiff’s request for review as untimely

should generally result in a remand order directing the Appeals Council to address the

underlying merits of a claimant’s appeal. See id. at 1779 (“[A] federal court generally

goes astray if it decides a question that has been delegated to an agency if that agency

has not first had a chance to address the question.”) (footnote omitted).

       B.      Application

       The issue in this case is whether the AC abused its discretion when, based on

plaintiff’s failure to timely file her request for review and/or provide good reason for

her late filing, it dismissed plaintiff’s appeal and upheld the ALJ’s decision as the final

decision of the Commissioner. As previously discussed, the regulations generally

provide that a claimant must file his or her request for review within a total of 65 days

after the date of the notice of the ALJ’s decision. The parties concede that plaintiff’s

deadline to file her request for review was February 15, 2019. (Plaintiff’s Brief (“Pl.’s

Br.”) at 14) (Dkt. No. 10). In determining when plaintiff’s request for review should

have been considered “filed,” both parties refer to the SSA Hearings, Appeals and

Litigation Law Manual (“HALLEX”).1 The HALLEX provides, in relevant part:

       1
         A separate question exists as to whether the HALLEX manual is binding in this matter. See
Dority v. Comm’r of Soc. Sec., No. 7:14–CV–00285 (GTS/WBC); 2015 WL 5919947, at *5 (N.D.N.Y.

                                                5
          Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 6 of 9


                Ordinarily, the AC considers a request for review filed as of
               the date it is received in any Social Security Administration
               (SSA) office. If the 60-day time period for filing a request for
               review ends on a Saturday, Sunday, Federal holiday, or other
               non-work day for Federal employees, the AC extends the time
               for filing to the next full workday. The AC also accepts as the
               date of filing:

                  The U.S. Postal Service stamp cancellation or “postmark”
               date on the envelope in which the request is mailed, if using the
               date of receipt would result in the loss of the claimant’s rights.
               If the postmark is unreadable or there is no postmark, the AC
               considers the request timely filed if received by the 70th day
               after the date on the notice of the ALJ’s decision or dismissal.
               The AC will also consider other evidence of when the
               individual mailed the request for review[.]


HALLEX I-3-1-1(D).

       The parties dispute when plaintiff’s request for review was filed. Plaintiff argues

that per the HALLEX guidelines, her request for review was timely. Specifically,

plaintiff contends that because her request for review was “postmarked” February 14,

2019, and confirmed as delivered on February 19, 2019, it was timely filed. (Pl.’s Br. at

14). In support of her argument, plaintiff has attached to her brief a copy of a Federal

Express (“FedEx”) receipt dated February 14, 2019, indicating a parcel was sent to the



Oct. 9, 2015) (discussing other court’s findings that “Hallex policies are not regulations and therefore
not deserving of controlling weight,” while conceding that “an administrative agency is required to
follow its own internal policies when they accord with or are more demanding than the statute or its
regulations.”). Although the Second Circuit has not specifically ruled on this issue, it continues to rely
on HALLEX policies to determine whether substantial evidence supports the Commissioner’s
underlying decision, and whether the Commissioner applied the correct legal standards. See Miller v.
Comm’r of Soc. Sec. Admin., 784 Fed. App’x 837, 838 (2d Cir. 2019) (determining that claimant did
not show “good cause” under any of the rationales listed in the HALLEX for failing to appear at the
time and place of her scheduled hearing).

                                                    6
            Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 7 of 9


AC with an expected delivery date of February 18, 2019. (Dkt. No. 10 at 25). Plaintiff

has also submitted a copy of a delivery confirmation, indicating the same parcel was

delivered to its intended destination on February 19, 2019. (Id. at 26). Presumably,

plaintiff relies on these documents as proof of the date she mailed her request for

review, which the HALLEX describes as an alternative method in determining a filing

date.

        Defendant argues that plaintiff’s submission to the AC did not constitute a timely

filed request for review, and her failure to provide good cause for her late filing was a

sufficient basis on which to dismiss her request for review. (Defendant’s Brief (“Def.’s

Br.”) at 4-6). As further set forth below, the court agrees that the AC did not abuse its

discretion in dismissing plaintiff’s request for review.

        The record shows that plaintiff’s request for review was physically received by

the AC on February 21, 2019. (T. 9). Relying on this fact, the AC properly concluded

that plaintiff’s request for review was untimely, as it was received outside of the 65 day

deadline (February 15, 2019).2 Consequently, the AC notified plaintiff of her late

filing, and specifically directed her to send a statement and any evidence “about why

[she] did not file the appeal on time.” (T. 5). Plaintiff was afforded 30 days to send



        2
          Even if the AC had considered the HALLEX’s other acceptable methods for determining the
date of filing, there is no evidence that the AC was in possession of a “postmarked” envelope
identifying the date the request for review was mailed. Plaintiff also failed to satisfy the alternative 70-
day deadline (February 20, 2019). Thus, the AC did not err in concluding that plaintiff’s request for
review was filed late, based on the evidence before it.
        The court further rejects plaintiff’s suggestion that her deadline to file was affected by any
interim weekends and/or holidays. (Pl.’s Br. at 14). The February 15, 2019 deadline fell on a Friday.
Moreover, it did not fall on a holiday, which would render any extension to the next business day
appropriate.

                                                     7
           Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 8 of 9


additional information to the AC to support her explanation. (Id.).

       Despite plaintiff’s opportunity to provide the AC with additional evidence that

her request for review was timely filed, such as the FedEx receipts, plaintiff failed to

respond to the AC’s notice for over two months. In the absence of any further

explanation or supporting evidence providing “good cause” for plaintiff’s late filing,

the AC dismissed plaintiff’s appeal on May 21, 2019. (T. 3). It was clearly within the

AC’s discretion to dismiss plaintiff’s request for review based on such circumstances.

See 20 C.F.R. § 404.971 (“The Appeals Council will dismiss your request for review if

you did not file your request within the stated period of time and the time for filing has

not been extended.”).

       Plaintiff does not dispute that she failed to timely3 submit any evidence to the AC

proving that she filed her request for review within the regulatory deadline. Moreover,

she submits no explanation to this court for her failure to do so. Thus, the court can

find no obvious injustice or extraordinary circumstance that would justify its

consideration of the FedEx receipts for the first time on appeal. See Buhannic v.

TradingScreen, Inc., 779 Fed. App’x 52, 53 (2d Cir. 2019) (We “will not consider new

evidence [presented for the first time on appeal] absent extraordinary circumstances.”)

(citation omitted); see also Matos v. Comm’r of Social Sec., 618 Fed. App’x 14, 15 (2d



       3
         Attached to plaintiff’s brief is a June 14, 2019 correspondence to the AC forwarding copies of
the FedEx receipts. (Pl.’s Br. at 24). This letter, prepared outside the 30 day deadline and almost a
month after the AC dismissed plaintiff’s case, does not affect the court’s ultimate finding in this matter.
There remains no explanation for why plaintiff failed to timely submit such evidence to the AC within
30 days of its March 11, 2019 notice, and the AC did not abuse its discretion in dismissing plaintiff’s
request for review under the circumstances. See 20 C.F.R. § 416.1472 (dismissals are “binding and not
subject to further review” by the SSA).

                                                    8
        Case 1:19-cv-00851-ATB Document 13 Filed 07/14/20 Page 9 of 9


Cir. 2015). This court declines to find that the AC abused its discretion by failing to

consider evidence not properly before it, especially considering plaintiff’s undisputed

opportunity to resolve the issue prior to dismissal.

      Thus, because the AC’s decision “is supported by substantial evidence, applied

the correct legal standard, and was not an abuse of discretion, it should not be

disturbed.” Jacqueline E. v. Saul, 2020 WL 1234949 at *5 (AC did not abuse

discretion in dismissing plaintiff’s request for review where she was presented with an

opportunity to provide good cause for her untimely filing but failed to do so); see also

Walker v. Comm’r of Soc. Sec., 2013 WL 3833199 at *4–6 (AC did not abuse its

discretion in finding plaintiff had not submitted evidence that she filed the request for

review before the 60 day deadline, where evidence in the record failed to support

plaintiff’s contentions to the contrary).

      WHEREFORE, based on the findings above, it is

      ORDERED, that the decision of the Commissioner is AFFIRMED and this case

DISMISSED, and it is

      ORDERED, that the Clerk enter judgment for DEFENDANT.



Dated: July 14, 2020




                                             9
